Opinion by
Mr. Ohier Justice Simpson,
This was an action by plaintiff as receiver of the assigned estate of one Whiteheart (who had made a general assignment) to recover from the defendant, as sheriff of Sumter County, certain property levied upon by him — the plaintiff claiming the same as a part of the assigned estate. The case was heard by Judge Pressley, who granted a non-suit. Held, on appeal, that the non-suit was proper, there having been no evidence that the property levied upon by the sheriff was embraced in the assignment under which the plaintiff claimed.